Citation Nr: 1003475	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a headache 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and May 2006 rating 
decisions by the White River Junction RO.  In February 2006, 
a local hearing was held before a Decision Review Officer 
(DRO); a transcript of this hearing is associated with the 
claims file.  

The matters of entitlement to service connection for a low 
back disorder, headache disorder, left shoulder disorder, and 
left knee disorder are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability in 
either ear, for VA purposes.

2.  The Veteran's tinnitus is not causally related to his 
service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

September 2004, September 2005, and March 2006 pre-decisional 
letter provided the Veteran with notice of VA's duties to 
notify and assist him in the development of his claims 
consistent with the laws and regulations outlined above.  In 
this regard, the letters informed him of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, and the assistance that VA would 
provide to obtain information and evidence in support of his 
claims.  The March 2006 letter provided notice regarding 
disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  While records from the 
Social Security Administration (SSA) are constructively of 
record, the Board finds that the Veteran is not prejudiced by 
VA not obtaining these records prior to adjudicating the 
claims of service connection for bilateral hearing loss and 
tinnitus.  In the Board's view, there is no reasonable 
possibility that obtaining these records would aid in 
substantiating these claims.  According to the Veteran's 
representative, the Veteran was awarded SSA disability 
benefits in November 2005.  Subsequent to this award, a VA 
examination conducted in April 2006 showed the Veteran did 
not have a hearing loss disability, for VA purposes.  
Furthermore, the examiner opined to the effect that the 
Veteran's tinnitus was not related to service.  Although the 
SSA letter does not state the disabilities that rendered him 
unemployable, he neither alleges nor suggests that the award 
of disability benefits was based on hearing loss or tinnitus.  
Notably, a November 2004 VA record indicates that he reported 
that he quit his job due to aches and pains, and he was 
applying for disability benefits.  For the reasons stated, 
the Board finds that it is unlikely that records held by the 
SSA in connection with his disability benefits contain 
evidence pertinent to claims seeking service connection for 
hearing loss and tinnitus.  Hence, it is not necessary to 
delay consideration of these matters for SSA records to be 
secured.  All other evidence constructively of record has 
been secured.  The RO arranged for a VA examination.  
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").  Thus, VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include sensorineural hearing 
loss (SNHL), as an organic disease of the nervous system) may 
be service connected on a presumptive basis if manifested to 
compensable degree within a specified period of time 
following service (1 year for SNHL).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran's service treatment records include an enlistment 
examination that is silent for complaints, findings or 
diagnosis of tinnitus or hearing loss.  On audiological 
evaluation pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
5
-5
-5
-5
-5

Records in December 1971 indicate the Veteran was in a car 
accident, but no complaints or findings relevant to hearing 
loss or tinnitus were noted.  His treatment records and DD 
Form 214 indicate his military occupational specialty (MOS) 
was in food services.

On separation examination, audiological evaluation of pure 
tone thresholds were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
/
15
LEFT
25
10
10
/
20

On April 2006 VA examination, the Veteran complained of 
ringing in his ears and difficulty hearing the television at 
home unless the volume was turned up louder.  He reported 
that his hearing loss was due to a car accident in service.  
He also indicated he had noise exposure while setting up 
Hercules missiles in bunkers because they screeched on their 
rollers.  He performed these duties daily for a year without 
ear protection.  He had various jobs post service and he 
stated that he wore hearing protection for the jobs and 
activities that involved noise exposure.  On audiological 
evaluation pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
10
15
LEFT
10
15
5
10
25

The average puretone thresholds were 12.5 decibels in the 
right ear and 13.75 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  The 
examiner commented that hearing thresholds for both ears were 
within the range of normal and diagnosed bilateral hearing 
that that was clinically normal.  

Regarding tinnitus, he reported that it started in his left 
ear some time after his car accident in 1971.  He could not 
be more specific as to the time frame of the onset.  The 
examiner opined that the Veteran's tinnitus was not related 
to hearing loss and that it was less likely as not related to 
his car accident in service since he reported that the 
tinnitus became evident after the accident but he could not 
be more specific about when it began.  

Upon review of the record, the Board finds that service 
connection for hearing loss and tinnitus are not warranted.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
has a disability within the meaning of the law, for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

At no time in service or since service, did the Veteran have 
auditory threshold findings over 40, nor were there at least 
three frequencies of 26 or more, and the speech recognition 
scores on VA examination were 96 and 100 percent.  Hearing 
loss based on VA regulations was not shown within one year of 
service discharge, or at any time thereafter.  Under the 
circumstances, the Veteran does not have a hearing loss 
disability, as defined by 38 C.F.R. § 3.385.   

Although the Veteran believes that he has a hearing loss 
disability that is related to his service, his statements do 
not constitute competent medical evidence.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, 
nor claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to actual diagnoses 
and/or medical causation.  Grottveitt v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinksi, 2 Vet. App. 492 (1992).

Thus, in the absence of competent medical evidence that the 
Veteran has a hearing loss disability, as defined, service 
connection must be denied for this disorder.

Regarding tinnitus, although the Veteran was advised that 
medical evidence of a nexus between his service and tinnitus 
was needed to support his claim, evidence of this nature has 
not been received.  A claimant has a responsibility to 
present and support a claim for benefits under laws 
administered by the VA.  38 U.S.C.A. § 5107(a).  The only 
competent medical evidence that addressed this point was 
provided by a VA examiner who essentially opined that 
tinnitus was not related to service to include being the 
result of the car accident in service.  While the Veteran is 
clearly of the opinion that his tinnitus is related to 
service, as a layperson, the Veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or etiology of a medical disorder.  Espiritu, 
supra.  Competent medical evidence is required and without 
such evidence etiologically linking tinnitus to service, the 
claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that the remaining matters on appeal must be 
remanded for additional development.  The RO received a SSA 
award letter that indicated the Veteran was awarded 
disability benefits, but the medical records considered in 
connection with this decision were not sought.  VA has a duty 
to obtain SSA records when they may be relevant.  See Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Although the SSA award letter did not 
state the disabilities the award was based upon, the Veteran 
indicated he stopped working and applied for disability 
benefits due to aches and pains.  He also testified that the 
SSA claim was not related to his left shoulder, left knee, or 
headaches.  Since the possibility that these records may be 
relevant to the Veteran's back disorder has not been 
eliminated, they should be secured.

The record indicates the Veteran had a worker's compensation 
claim that pertained to his low back and that he received 
emergency room treatment some time in 2003 for a left 
shoulder injury.  These records have not been sought and 
since they may be relevant they should be secured.  

VA examinations are needed with respect to the Veteran's left 
shoulder, left knee, and headaches.  Service treatment 
records indicate the Veteran was shown to have left shoulder 
X-rays in May 1971 due to a recent trauma.  Although no 
significant abnormality was found in the X-rays, the Veteran 
does have a diagnosis of a current left shoulder disorder.  
As he was also shown to have an intercurrent left shoulder 
injury that occurred after service, a medical opinion is 
needed to determine whether his current disability is related 
to the complaints and trauma noted in service, post service 
injury, or some other cause.

The Veteran complained of left knee pain in service.  X-rays 
were taken but no abnormality was found.  The Veteran 
continues to complain of left knee pain, which he alleges has 
persisted since the car accident in service.  Post-service X-
rays also found no abnormality.  Although no diagnosis has 
been made, medical and lay evidence of knee pain in service 
and persistent knee pain after service meets the low 
threshold requirement for obtaining an examination.  See 
McLendon, supra.

The Veteran contends his headaches are due to a head injury 
he received during his car accident in service.  Although the 
only complaints of headaches noted in service were related to 
viral syndrome, a record associated with the car accident 
notes that the Veteran received a laceration to his scalp 
that required sutures.  VA treatment records indicate the 
Veteran was diagnosed with tension headaches, but an opinion 
has not been sought to determine if this disorder is related 
to the head injury in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran will be asked to complete 
and return the necessary forms and 
releases to obtain emergency room 
treatment records in 2003 related to his 
left shoulder injury and worker's 
compensation records associated with his 
low back disorder.  The RO/AMC must keep 
the Veteran informed of the status of the 
request for medical records.  If the 
RO/AMC is unsuccessful in obtaining such 
medical records, he must be informed and 
asked to provide copies of the 
outstanding medical records.  All records 
received will be associated with the 
claims files.  

2.  The RO/AMC will obtain from the SSA 
copies of the medical records relied upon 
in the award of disability benefits.  
Associate those records with the claims 
folder.  The non-existence or 
unavailability of such records must be 
verified by SSA.  

3.  Following a reasonable period of time 
or upon receipt of the evidence requested 
above, the RO/AMC will afford the Veteran 
appropriate VA examinations to determine 
the nature and likely etiology of his 
left shoulder, left knee, and headache 
disorders.

The following considerations will 
govern the examinations:

a. The claims file, and a copy of 
this remand, will be reviewed by the 
examiners, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. The examiner of the left shoulder 
and left knee disorders should 
provide responses to the following 
questions after reviewing the 
Veteran's claims file and taking 
into account any evidence of a post-
service injury:

(1) Is the Veteran's current 
left shoulder disorder causally 
related to his service to 
specifically include the 
complaints of left shoulder 
pain and trauma noted therein?

(2) What are the Veteran's 
current left knee disabilities?

(3) If diagnosed, is the left 
knee disability causally 
related to the Veteran's 
service to specifically include 
the complaints of knee pain 
noted therein?

c. The rationale for all opinions 
expressed should be explained.

d. The examiner of the Veteran's 
headache disorder should provide a 
response to the following question 
after reviewing the Veteran's claims 
file:

Is the Veteran's headache 
disorder causally related to 
his service to specifically 
include the head injury 
associated with the car 
accident noted therein?

e. The rationale for any opinion 
expressed should be explained.

4. The RO/AMC will advise the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of these 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5. Following such development, the RO 
should review and readjudicate these 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claims, the RO shall 
issue the Veteran and his representative 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


